Citation Nr: 1448350	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  09-47 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus with diabetic neuropathy.

2.  Entitlement to a rating in excess of 10 percent for the service-connected osteoarthritis of the right knee disability. 



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran had over 22 years of service in the Reserve.  This included periods of Active Duty for Training (ACDUTRA) from December 1983 to February 1984; in July and August 1984; in July and August 1985; from April to July 2000; and from October 2000 to October 2001.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions by the RO.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  

Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records. 

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board regrets the additional delay, a careful review of the record shows that  further development is required prior to appellate handling of the Veteran's claims.

First, the Veteran avers that she manifested elevated blood sugar levels during service or in the first year following her discharge from service.  She submitted a statement from her private physician stating that the Veteran was diagnosed with diabetes mellitus in 1984.  

However, in an earlier statement in the record, the same physician opined that the Veteran did not have diabetes mellitus.  The laboratory reports dated in 1997 and 2001 from that physician did show that the Veteran had elevated glucose levels.  

This statement in conjunction with the Veteran's lay assertions tend to show that her diabetes mellitus may have had its clinical onset during  a period of ACDUTRA or reported active service.  

In light of this evidence, the Board finds that a VA examination is needed to fully address the nature and likely etiology of the claimed diabetes mellitus . 

Second, a VA examination is needed to assess the present status of the service-connected osteoarthritis of the right knee disability.  The last VA examination addressing this disability was conducted in 2010.  

To the extent that these examination findings do not reflect current severity of the service-connected right knee disability, VA's duty to assist requires that a new examination be afforded to the Veteran.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Third, copies of any outstanding treatment records regarding diabetes mellitus with diabetic neuropathy and the service-connected right knee disability should be requested.  This should include records from the Veteran's private physician who reported treating the Veteran for many years.  

The submitted VA treatment records show that the Veteran was noted to have diabetes mellitus several years after her discharge from service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have her provide information referable to all treatment received for her claimed diabetes mellitus with diabetic neuropathy since service and for her service-connected right knee disability since 2010.  This should include all treatment rendered by her private physician.   

Based on her response, copies of all outstanding clinical records, including VA treatment records, should be requested from any identified treatment source and associated with the record.  

The Veteran should be notified that she may submit medical evidence or treatment records to support her claims.  

2.  The AOJ then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed diabetes mellitus with diabetic neuropathy.  

The record should be made available to the examiner for review.  All indicated testing should be performed.  

The VA examiner should elicit from the Veteran and record a complete medical history as to the claimed diabetes mellitus with diabetic neuropathy.  

After reviewing the entire record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that her current diabetes mellitus or diabetic neuropathy had its clinical onset during a period identified by the her as being ACDUTRA or active service or otherwise was due to an event or incident to include elevated glucose levels during such service.   

If indicated, the examiner also should provide an opinion as to whether it is at least as likely as not that any pre-existing diabetes mellitus with diabetic neuropathy increased in the severity beyond natural progression during any identified period of ACDUTRA or active service.  

3.  The AOJ also should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected right knee disability.  The examiner must review the claims file in conjunction with the examination.  

All symptoms and functional effects of the Veteran's right knee disability should be set forth in the report of examination, including but not limited to stability and range of motion before and after repetition.  

The examiner also should address the impact that the service-connected right knee disability has on the Veteran's employment and daily life.  All indicated testing and diagnostic studies should be performed.

4.  After completion all indicated development, the RO should readjudicate the claims remaining on appeal in light of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



